 Case 3:20-cv-00160-MHL Document 29 Filed 11/13/20 Page 1 of 16 PageID# 303


                                                                    FILED

                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                                                             im HQV 13 P 2-21

            ELLATOTH,                    ^               CIVIL FILEL
            JAMES TOTH
                                                  NO.3:20-cv-00I60-MHL
               Plaintiffs,
                   V.


    VIRGINIA CREDIT UNION;
           CENLAR,FSB;
              Defendants



    PLAINTIFFS' FIRST AMENDED COMPLAINT FOR ACCOUNTING,
                        DAMAGES AND OTHER RELIEF




      COMES NOW, Plaintiffs, Ella Toth ("Plaintiff or "Mrs. Toth"), and her

husband, James Toth ("Plaintiff or "Mr. Toth"; collectively "The Toths"), and

respectfully file their Plaintiffs' First Amended Complaint for Accounting,

Damages, and Other Relief as follows:

      I.                        INTRODUCTION


      Defendants in this matter, have stepped beyond their respective rights and

abilities and have cause Plaintiffs serious harm and injury resulting in liability for

damages to the Plaintiffs.

      Defendants plan to foreclose as soon as humanly possible, without adhering

to the Virginia Real Property Laws and black letter foreclosure statutes. Plaintiffs
 Case 3:20-cv-00160-MHL Document 29 Filed 11/13/20 Page 2 of 16 PageID# 304




contend that defendants actions have been and will continue to be in violation ofthe

contacts signed by Plaintiffs, that the defendants are not holders in due course, and

lack the required interest in the loan and/or property, to have standing to foreclose.

Further, defendants have not followed the conditions precedent that would allow

them to foreclose.


        II.                             THE PARTIES


1.      Plaintiff James Toth, and Plaintiff Ella Toth, during all times relevant have

     owned and domiciled at 7050 Strath Road, Henrico, Virginia, 23331, in Henrico

     County.

2.      Defendant, Virginia Credit Union,("VCU"), during all times relevant has

     been a for profit Banking entity within the United States, organized and existing

     under the laws of Virginia. Service of process has previously been perfected

     upon VCU.

3.      Defendant Cenlar, FSB ("Cenlar"), during all times relevant, has been a

     subsidiary of CitiMortgage, Inc. who services mortgage loans and collects debts

     for other businesses. Service of process has been previously perfected upon

     Cenlar.


4.      Plaintiffs are informed and believes, and thereupon allege that at all times

     herein mentioned, each of the defendants were the agents, employees, servants,

     and/or the joint-venturers of the remaining defendants, and in taking the actions
 Case 3:20-cv-00160-MHL Document 29 Filed 11/13/20 Page 3 of 16 PageID# 305




     alleged herein below, were acting within the course, and scope of such agency,

     employment and/or joint venture.

        III.                JURISDICTION AND VENUE


5.      This Court has jurisdiction pursuant to 28 U.S.C. §§1331, AS "district courts

shall have original jurisdiction ofall civil actions arising under the Constitution,laws

or treaties ofthe United States"(28 U.S.C.A. § 1331 (West)).


6. This Court further has jurisdiction pursuant to 28 U.S.C.A. § 1367(a)"Except as

     provided in subsections(b)and (c).. in any civil action of which the district courts

     have original jurisdiction, the district courts shall have supplemental jurisdiction

     over all other claims... that they form part of the same case or controversy under

     Article III ofthe United States Constitution. Such supplemental jurisdiction shall

     include claims that involve the joinder or intervention of additional parties.. This

     Court has supplemental jurisdiction over Plaintiffs' state law claims.

7.      The acts and/or actions complained ofherein took place in, or effected citizens

living within this Court's jurisdiction, as this is the closest US District Court for the

Plaintiffs.


8.      Venue is proper pursuant to 28 U.S.C. §1391(b)(2) in this Court because

"Venue is appropriate in the county in which the real property or a substantial part

thereof is located.


        IV.           FACTS PERTINENT TO ALL CLAIMS FOR RELIEF
 Case 3:20-cv-00160-MHL Document 29 Filed 11/13/20 Page 4 of 16 PageID# 306




9.    In early June, 2008, the Toths entered into a mortgage loan contact evidence

by a Promissory Note EXHIBIT A and Deed of Trust ("DOT") EXHIBIT B to

finance the real property located at 7050 Strath Road, Henrico, Virginia, 23331, in

Henrico County.

10.   For eight(8) years, the Toths had timely paid their loan.

11.   In May,2016, Mrs. Toth was diagnosed with Rocky Mountain Spotted Fever,

she was ill for an extended period oftime.

12.   The extensive medical examinations, and tests, were required, and Mrs. Toth

began exhibiting signs of cognitive disabilities, requiring further testing.

13.   The second week of July, 2016, Mr. Toth was injured in a motor vehicle

accident caused by an uninsured motorist, causing him to be out of work for four(4)

months.


14.   The short term disability did not cover the bills, and Mr. Toth was left with

$40,000.00 in medical debt for his injuries.

15.   Immediately prior to Christmas that same year of 2016, The Toths learned

from Mr. Toth's injury attorney that the motor vehicle insurance was not going to

pay out unless there was a jury trial.

16.   Mr. Toth still requires a hip replacement and knee surgery from the vehicle

accident.
 Case 3:20-cv-00160-MHL Document 29 Filed 11/13/20 Page 5 of 16 PageID# 307




17.   Between January and July of 2017, The Toths diligently attempted to obtain

assistance through HARP,and other mortgage assistance programs.

18.   Plaintiffs had a hardship, and were looking for a loan modification, so that

they would not get so far behind, that they would not be able to catch up.

19.   Finally, in late July, 2017, the Toths signed a formal agreement with CC to

obtain a loan modification; which they desperately needed to remain in their home.

20.   Steve Kay at CC, Meriquest USA, informed the Toths that he would obtain

either a forbearance or loan modification to allow for resumption of mortgage

payments.

21.   According to Steve Kay,the forbearance or loan modification would result in

lower mortgage payments, due to interest rate drops after they signed the original

loan documents.


22.   In late January, 2017 The Toths signed a formal agreement with Steve Kay at

"Canyon Capitol"("CC")to obtain a loan modification.

23.   The Toths also were assisted by Ani Bazikyan from "Expert Legal Services"

("ELS"), who would go on to advise the Toths not to talk to VCU about the loan.

24.    CC and ELS,rather than the Plaintiffs, communicated with Cenlar and VCU

about the loan.


25.   Early October, 2017 the Toths received Notice of Default from VCU,

claiming the Toths were in arrearage of $9,133.00.
 Case 3:20-cv-00160-MHL Document 29 Filed 11/13/20 Page 6 of 16 PageID# 308




26.   Late January, 2018, the Toths received a notice from VCU that their loan was

in arrearage of $17,906.79.

27.   Close to that same time. January 2018, the Toths received a repayment

schedule showing that they must pay $4761.60 on the first day of every month

beginning February 01, 2018 through July 2018 to bring their account current.

28.   By early May,2018, the claim was a past due balance of$240,299.24.

29.   The attempts, by CC and ELS, to obtain a forbearance or modification were

getting run arounds, and refusals to provide the payoff amount.

30.   ELS provided the Toths with a bankruptcy(bk) petition and advised that the

Toths should prepare to file the documents.

31.   When the bk petition was filed, the clerk told the Toths that the filing was

deficient and unlawfully drafter by an undisclosed third party.

32.   Mid-August 2018, VCU notified the Thots that the loan mod had been denied

because their reported income was sufficient to make the monthly payments, and

because they had filed in bk court.

33.   Around that same time period, August 2018, the Toths were notified by VCU

that they had closed Mrs. Toth's checking account, because she had lost herjob with

the State of Virginia.
 Case 3:20-cv-00160-MHL Document 29 Filed 11/13/20 Page 7 of 16 PageID# 309




34.   The Toths appealed the denial ofthe loan modification, and on December 30,

2019, VCU denied the Toth's appeal on the grounds that the Toths had insufficient

monthly income.

35.   Prior to filing their civil action, the Toths had ELS to send out a RESPA

request.

36.   For two years, the Toths were in contact with Steve Kay and Ms. Bazikyan

and CC every other day, to every 2-3 days attempting to obtain the loan mod, or

something that would allow them to keep their home.

37.   The Toths are not dead beats, and have been forced to get without surgeries

that would make their lives easier.


38.   The entities that have attempted to assist the Toths, were run around and

around with nothing ever being resolved.

39.   Every time the Toths were told that they were getting close to an agreement,

they learned that they had been denied again, when the calls and letters would come

to the Toths' home, and the stress levels would increase dramatically.

40.   Prior to filing this civil action, the Toths gathered all the information they

could.


41.   The Toths are informed and believe, and has learned from the information that

has led to the allegations within from:

         (a)   A title report and analysis ofHenrico County Official Records;
 Case 3:20-cv-00160-MHL Document 29 Filed 11/13/20 Page 8 of 16 PageID# 310




       (b) Direct and written communications with defendants;
       (c)   News articles, research papers and reports;
       (d)   Publicly available securitization documents;
       (e)    Complaints filed with Attorneys General from numerous
              states;

       (f)     Professional review of all documents recorded in the Official
              Records by a qualified professional.

42.   The Toths have had to fight hard trying to keep their home.

43.   The Toths have only wanted to find a way to pay their mortgage, and remain

in their home.


44.   The Toths have acted with clean hands.


                          FIRST CLAIM FOR RELIEF
                            BREACH OF CONTRACT
                          (As Against Both Defendants)



45.   The Toths allege that they had entered into two contracts with Defendant

VCU;one a Promissory Note, and the other was the DOT.

46.   When the servicing rights were sold to Cenlar, Cenlar became part of the

contracts with the Toths, and became obligated to adhere to the contracts as well.

47.   Plaintiffs allege that both VCU and Cenlar had an obligation to act in

accordance with the DOT.


48.   Plaintiffs allege that DOT, p. 11 states that the Borrowers had a Right to

Reinstate After Acceleration, if they met certain conditions.
  Case 3:20-cv-00160-MHL Document 29 Filed 11/13/20 Page 9 of 16 PageID# 311




49.    The Toths allege that they had not been properly noticed ofacceleration ofthe

debt or their right to reinstatement, in accordance with the DOT requirements.

50.    Further, the Toths allege § 22 of the DOT states: "Lender shall' give notice

to Borrower prior to acceleration following Borrower's breach ...in this Security

Instrument...The notice shall specify:

        (a) the default;
        (b) the action required to cure the default;
        (c) a date not less that 30 days from the date the notice is given...by
        which default must be cured; and
        (d) that failure to cure on or before the date specified...may result in
        acceleration...and sale of the Property... shall further inform...of the
        right to reinstate ...and the right to bring a court action... and
        reasonable attorney's fees.

51.    The DOT goes on to state that "If lender invokes the power of sale, lender or

Trustee shall give to Borrower, the owner of the Property, and all other persons.




'As the district court emphasized, the word "shall," when used in a statutory context, is
generally construed to be mandatory. Holland v. Pardee Coal Co., 269 F.3d 424, 431
{4th Cir. 2001).
As the Fourth Circuit has explained, in interpreting federal statutes the word "may"
evidences "a congressional intent to grant courts ... discretion," in contrast to the word
"5/rfl//," which connotes that "Congress clearly did not manifest an intent to confer such
discretion." {In re Qimonda AGBankr. Litig., 433 B.R. 547, 565(E.D. Va. 2010))
DIRECTV,Inc. v. Rays^lins, 523 F.3d 318, 325 (4th Cir.2008); see also United States v.
Monsanto, 491 U.S. 600, 607, 109 S.Ct. 2657, 105 L.Ed.2d 512 (1989)(holding that
Congress, in using the phrase "shall order" in a forfeiture statute, "could not have chosen
stronger words to express its intent that forfeiture be mandatory in cases where the statute
applied"). In re Qimonda AG Bankr. Litig., 433 B.R. 547, 565(E.D. Va. 2010).
Case 3:20-cv-00160-MHL Document 29 Filed 11/13/20 Page 10 of 16 PageID# 312




notice of sale as required by applicable law...notice of sale by advertising, ...once a

week..."


52.     Plaintiffs allege that VCU and Cenlar (as loan servicer) had a contractual

obligation to notify Plaintiffs prior to acceleration of the debt, but failed to notify

them.


53.     Plaintiffs allege that VCU and Cenlar (as loan servicer) had a contractual

obligation to notify Plaintiffs ofthe default, the action required to cure the default, a

date by which the default must be cured, and that failure to cure would result in

acceleration and sale ofthe property.

54.     Plaintiffs allege that because of the breaches by VCU and Cenlar (as loan

servicer), requiring that Plaintiffs be noticed of these issues, that they were not

allowed to try to work with defendants personally.

55.     Plaintiffs allege that VCU's and Cenlar's (as loan servicer) failure to contact

Plaintiffs in writing as required, prevented Plaintiffs' ability to obtain a loan

modification, or forbearance directly from VCU.

56.     Plaintiffs allege that it came to the point that they had to wait until the

bankruptcy attorney vultures came calling upon them, before they knew they were

fixing to be foreclosed upon.




                                           10
Case 3:20-cv-00160-MHL Document 29 Filed 11/13/20 Page 11 of 16 PageID# 313




57.   Every time the Plaintiffs learned of a new foreclosure, they had to contact CC

and ELS only to find out that VCU and/or Cenlar had refused to work with anyone

attempting to obtain a payoff amount.

58.   Plaintiffs allege that VCU's and Cenlar's refusal to provide a loan

modification, refusal to provide a forbearance that the Toths could afford, and the

refusal to provide loan payoff amounts, caused investors that CC and ELS had been

working with, to back out of providing monetary assistance to the Toths.

59.   Plaintiffs allege that VCU and Cenlar(as loan servicer) had actual knowledge

when Plaintiffs were extremely ill, or attempting to recover from accidents, that the

stress would cause Plaintiffs recovery to be delayed.

60.    Plaintiffs allege that regardless of the consequences of their actions, both

VCU and Cenlar continued to refuse to work with Plaintiffs when they clearly

qualified, and were clearly eligible for assistance.

61.    As a direct and proximate cause of VCU and Cenlar's actions/inactions.

Plaintiffs have been harmed, injured, and suffered from actual damages.

WHEREFORE Plaintiffs pray the relief shown in their Final Prayer for Relief

                          SECOND CLAIM FOR RELIEF
      VIOLATIONS OF FEDERAL DEBT COLLECTION PRACTICES ACT
                                (As Against Cenlar)


62.    Plaintiffs allege that Cenlar violated the Federal Debt Collection Practices Act

("FDCPA").


                                          11
Case 3:20-cv-00160-MHL Document 29 Filed 11/13/20 Page 12 of 16 PageID# 314




63.   Plaintiffs allege that they are consumers which according to FDCPA 15

U.S.C.A. § 1692a(3) is defined as "any natural person obligated or allegedly

obligated to pay any debt.

64.   Plaintiffs allege that their Loan, is a "Debt" defined as "any obligation of a

consumer to pay money arising out of a transaction in which the money, property,

insurance, or services which are the subject of the transaction are primarily for

personal, family, or household purposes, whether or not such obligation has been

reduced to judgment"(15 U.S.C.A. § 1692a(5)).

65.   Plaintiffs contend that the debt was created for the purpose of purchasing a

one-family residence, and therefore primarily for personal, family, and household

purposes.


66.   Plaintiffs allege that Cenlar is a debt collector under FDCPA.

67.   FDCPA defines a debt collector as


       "any person who uses any instrumentality of interstate commerce or
       the mails in any business the principal purpose of which is the
       collection of any debts, or who regularly collects or attempts to
       collect, directly or indirectly, debts owed or due or asserted to be
       owed or due another."

15 U.S.C. § 1692a(6)(emphasis added).

68.   In the US Court of Appeals for the Fourth Circuit, U S Supreme Court

Affirmed the Fourth Circuit's ruling which stated

       "...15 U.S.C. § 1692a(6) 15 U.S.C. § 1692a(6)(emphasis added).
       Stated more simply, this provision defines a debt collector as (1) a

                                        12
Case 3:20-cv-00160-MHL Document 29 Filed 11/13/20 Page 13 of 16 PageID# 315




       person whose principal purpose is to collect debts;(2) a person who
       regularly collects debts owed to another; or(3)a person who collects
       its own debts, using a name other than its own as if it were a debt
       collector".

Henson v, Santander Consumer USA,Inc,, 817 F.3d 131,136(4th Cir. 2016), affd,

137 S. Ct. 1718, 198 L. Ed. 2d 177(2017).

69.   Further, the second part of § 1692a(6) defines the classes of persons that are

excluded form the definition of debt collector; relevant here, exclusion (F)(iii) the

simplified version of the statute: ... See S. Rep. No. 95-382, at 3-4 (1977), as

reprinted in 1977 U.S.C.A. 1695, 1698 ("[T]he committee does not intend the

definition [of debt collector] to cover the activities of... mortgage service companies

and others who service outstanding debts for others, so long as the debts were not

in default when taken for servicing"(emphasis added)).

70.   Plaintiffs allege that when Cenlar or VCU actually did contact Plaintiffs to

threaten foreclosure, each time, the amount of arrears was not the correct amount.

71.   Plaintiffs allege that the repeated failure to provide the correct amount in

arrears, was false, deceptive and/or misleading.

72.   Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection

of any debt.

73.   Plaintiffs allege Cenlar's quoting incorrect amounts of arrearages, is a false,

deceptive, or misleading representation or means.

                                          13
 Case 3:20-cv-00160-MHL Document 29 Filed 11/13/20 Page 14 of 16 PageID# 316




74.   By reason of the conduct alleged herein, Defendant Cenlar has violated 15

U.S.C. § 1692e and thereby subject to statutory damages of One Thousand Dollars

($1,000.00) per violation for individual cases.

75.   As a direct and proximate cause of Cenlar's repeatedly giving the incorrect

amounts in the dunning letters received by Plaintiffs, that Plaintiffs have been

harmed and injured, and made to suffer actual damages in the form being unable to

contract with a different lender.


76.   As a direct and proximate cause of Cenlar's refusal to provide the correct

amount of arrears. Plaintiffs right to contract have been interfered with, causing

harm and damages to Plaintiffs.

WHEREFORE,Plaintiffs are entitled to $1000.00 per occurrence, costs for actual

damages that Plaintiffs will provide before trial, and any other damages that this

Court feels is fair and just.

       V.                        PRAYER FOR RELIEF


      Plaintiffs pray that this Court will find in their favor, and against defendants
on all their claims for relief, and will call a jury for all questions of fact. Plaintiffs
further pray that the court will find in their favor, and award them as follows:
   a) First Claim for Relief: Breach of Contract, that the Court will find in the
       Toths' favor and will award them all court costs, attorney's fees should they
       locate and retain competent legal counsel, and damages in the amount oftheir
       home;
   b) Second Claim for Relief: Violations of FDCPA. Plaintiffs will be able to

                                            14
 Case 3:20-cv-00160-MHL Document 29 Filed 11/13/20 Page 15 of 16 PageID# 317




        prove at least two violations; Plaintiffs seek $1,000.00 for each occurrence,
        and their actual damages which under the circumstances, with the illnesses
        and injuries suffered while defendants were refusing to work with them, and
        refusing to allow and aid others in working with Plaintiffs, caused undue stress
        and prolonged illness and recovery periods. Plaintiffs will need to collect their
        receipts and put a definite dollar amount of what they claim are their damages,
   c)     That the Court grant any other awards the Plaintiffs are not aware they are
        eligible for, and did not claim, and/or whatever the Court deems is fair and
        just.
        Respectfully submitted, this 13**^ day of November,2020



                James Toth                                   Ella Toth


                                   7050 Strath Road
                                  Henrico, VA 23231




                                   CERTIFICATION

        On this, the 13^*^ day of November, 2020,1 declare under penalty of perjury
that:

  (1) No attorney has prepared, or assisted in the preparation of this document.



                ames                                         Ella Toth




                                            15
Case 3:20-cv-00160-MHL Document 29 Filed 11/13/20 Page 16 of 16 PageID# 318




                          CERTIFICATE OF SERVICE


      I hereby Certify, that I have,this 5'*^ day ofJune,2020 served a true and correct

copy of the foregoing Response in Opposition to Motions to Dismiss, upon

defendants, through their attorneys on file, via USPS First Class Mail, with proper

postage affixed and addressed as follows:

Walter J. Buzzetta                             Justin S. Feinman
STRADLEY RONON STEVENS                         WILLIAMS MULLEN,P.C.
& YOUNG,LLP                                    200 South 10^^ Street, 16^*^ Floor
2000K Street, N.W.,                            Richmond, VA 23219
Suite 700                                      (forVCU)
Washington,DC 20006
(For Cenlar)




                                 James or




                                          16
